Vinje/C. J.
(dissenting). As stated in the opinion of the court, the practice heretofore in our state has been, in cases of this kind, for the street railway to take an exclusive easement. I think that the statute clearly contemplates that only such an easement can be taken, and the reasons given for disregarding offers and stipulations apply equally to a division of estates in the same property between the street railway and the owner and the public. No one can tell to what litigations such joint estates may lead. Who is to pay taxes on this joint property? Who is liable for damages for injuries caused by its disrepair? Is it a street or private property? These and other questions will arise, and therefore the carving out of this partial estate is not authorized by the statute for the reasons given by our court in condemning offers and stipulations. If land is needed for street-railway purposes it may be taken for such purposes and the street railway gets complete and exclusive control of -it. There is no statutory provision for carving a partial estate out of the property to be shared with the owner and the public, and the proceeding is, as stated by the court, wholly statutory. The argument that the expense is less to a public utility when a lesser estate is carved out may show the desirability of a different statute. It cannot change our present one. The case of St. Louis, K. & N. W. R. Co. v. Clark, 121 Mo. 169, 25 S. W. 192, 906, was one in which the railway company permitted the owner to retain a right of way over a portion of the land condemned. This involved joint easement with the owner and the public in the land taken or in any part thereof. The *197same is true in the case of Oregon R. & N. Co. v. Owsley, 3 Wash. Ter. 38, 13 Pac. 186, where the right to maintain an irrigation ditch over the land taken was reserved to the owner. In each of these cases a specific, well known easement of a defined part of the land was reserved out of the grant. Our statute recognizes such easements in the 'case of farm crossings, but nowhere does it provide for a joint estate in which the owner, the public, and the street railway have undefined rights.